Citation Nr: 0003616	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for 
sinusitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1978.

In January 1985, the veteran commenced a claim alleging 
entitlement to service connection for sinusitis.  In a May 
1985 decision, the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Huntington, West Virginia denied the 
claim of service connection for sinusitis.  Notice of the 
RO's denial and information concerning the veteran's 
appellate rights were addressed in a letter dated in May 
1985.  Although the veteran submitted a notice of 
disagreement with regard to other issues, he did not initiate 
appellate action with regard to the claim of sinusitis.  
Therefore, the RO's decision became final.

In April 1997, VA received the veteran's application to 
reopen his claim of service connection for sinusitis and the 
RO denied the claim.  This matter came to the Board of 
Veterans' Appeals (Board) from that April 1997 refusal to 
reopen the claim.  In August 1997, the veteran filed his 
notice of disagreement.  In October 1997, a statement of the 
case was issued and the veteran filed his substantive appeal.  
When the veteran filed his substantive appeal, he indicated 
that he wished to have a hearing before a member of the Board 
at the RO.  The veteran accepted the videoconference hearing 
in lieu of an in-person hearing.  See BVA Hearing 
Confirmation dated in August 1999.  The undersigned conducted 
the videoconference hearing in August 1999.

The Board notes that the claim for gallbladder disease was 
initially denied along with the sinusitis claim in 1985.  The 
veteran filed a notice of disagreement and a statement of the 
case was issued, but he did not file a substantive appeal.  
When the veteran filed his substantive appeal in October 
1997, and during his hearing in August 1999, he raised the 
issue of service connection for gallbladder disease.  
Therefore, it appears that the veteran wishes to reopen the 
claim.  A review of the record indicates that the RO has not 
addressed this issue, and the Board now refers the matter to 
the RO for the appropriate action. 

FINDINGS OF FACT

1.  In an unappealed decision of May 1985, the RO denied the 
claim of service connection for sinusitis on the basis that 
the current medical evidence did not show the existence of 
sinusitis or headaches.   

2.  The evidence reviewed and submitted since the RO denied 
the claim in May 1985 is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  There is no competent evidence which establishes a nexus 
between the diagnosis and treatment of sinusitis during 
service, and the current findings of recurrent sinusitis. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO denied the claim of 
service connection for sinusitis is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for sinusitis.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Service Connection for 
Sinusitis

On his pre-induction examination of January 1971, the 
veteran's nose was normal, and he did not indicate a medical 
history which included sinusitis.  An examiner reported 
probable sinusitis in December 1973.  In February 1974, the 
veteran was treated for complaints of bifrontal headaches, 
and was diagnosed with sinusitis. 

In connection with his claim of service connection, a VA 
examination was conducted in March 1985.  The examiner 
diagnosed history of sinusitis with normal examination and x-
rays.  

In May 1985, the RO denied the claim of service connection 
for sinusitis, on the basis that the current medical records 
did not show the existence of sinusitis or headaches.  The 
veteran did not initiate appellate action regarding this 
issue, and the decision became final.  Decisions of the RO 
are final under 38 U.S.C.A. § 7105 (West 1991); however, the 
VA must reopen the claim and review the former disposition of 
the case where new and material evidence is submitted with 
regard to that previously disallowed claim.  38 U.S.C.A. 
§ 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the May 1985 denial of his claim.  That evidence consists 
of VA treatment records, a January 1998 VA examination 
report, and the veteran's statements and testimony from his 
personal hearing conducted in August 1999.  

VA treatment records, dated in the 1990s, reflect the 
veteran's ongoing respiratory problems.  In a June 1996 
report, it was noted that the veteran was a mouth breather, 
but the examiner ruled out nasal polyps.  In August 1997, it 
was mentioned that the veteran was to undergo an ear, nose 
and throat evaluation for sinusitis.  

A VA examination was conducted in January 1998 in connection 
to the veteran's claim of service connection for asbestosis.  
The examiner noticed right nasal canal narrowing.  A 
diagnosis of recurrent sinusitis was given.  

In August 1999, the veteran testified before the undersigned 
member of the Board.  The veteran testified that his sinus 
problem began when he was stationed in Germany and that he 
was taking Actifed and Tylenol to treat the condition for the 
remainder of his active service.  After service, he continued 
to suffer from the headaches and difficulty breathing due to 
nasal congestion.  For the past four years, he has been 
treated at a VA facility, and he has been given roughly the 
same type of medication for congestion, as well as Tylenol.  
He takes the medication on a daily basis.  So far, a 
physician has not opined that the veteran's lung problems are 
related to the sinus problems or other congestion in his 
upper respiratory system.  He did not have these problems 
prior to his entry into service.  He noted that he had 
undergone surgery on the right side of his nose at one time, 
and that VA has referred him to a civilian ear, nose and 
throat physician for treatment.   

The Board finds that the evidence presented is new and 
material.  When the claim was initially denied, the only 
diagnosis of sinusitis appeared in the service medical 
records, and the VA examination of 1985 did not provide an 
actual diagnosis of the condition.  However, the examiner's 
notes in the August 1997 VA record indicates that the veteran 
was to undergo an evaluation for this condition.  Also, 
recurrent sinusitis was diagnosed on VA examination of 
January 1998.  Therefore, the evidence is new and material 
since it has been shown that the veteran has the condition he 
claims is service-connected.  Thus, the claim is reopened. 

Service Connection for Sinusitis

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for sinusitis.  In light of the Board's 
decision, the entire record must be reviewed on a de novo 
basis.  

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
sinusitis.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, as well as his 
testimony and statements.  

Here, the first requirement for a well-grounded claim has 
been met since the January 1998 VA examination report 
reflects a diagnosis of recurrent sinusitis.  Regarding the 
second requirement for a well-grounded claim, the Board notes 
that a longitudinal review of the record shows that the 
veteran did not enter service with a diagnosis of sinusitis, 
and that he was diagnosed with the condition after two years 
into his active period of service.  However, the Board finds 
that the third requirement for a well-grounded claim has not 
been met.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's recollection of 
continued use of decongestants since service is sufficient to 
demonstrate that he continued to have respiratory problems.  
However, the Court has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Unfortunately in 
this case, the veteran's assertions do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Here, the veteran's lay 
statements are not bolstered by medical opinions necessary to 
meet the third requirement for a well-grounded claim.  For 
instance, if a medical professional provided an opinion which 
stated that the current findings of sinusitis are related to 
those noted in the service medical records, then the nexus 
requirement would be satisfied and service connection could 
be established for sinusitis.

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting the diagnosis of 
sinusitis during service to the current diagnosis of the 
condition.  
ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for 
sinusitis is granted.

The reopened claim of service connection for sinusitis is 
denied as not well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

